20-50805-rbk Doc#4-2 Filed 04/27/20 Entered 04/27/20 11:45:34 Exhibit Line of Credit
                                    Pg 1 of 4

                     REVOLVING LINE OF CREDIT AGREEMENT

   This Revolving Line of Credit Agreement (“Agreement”) is entered into as of the
   undersigned date by and between KRISJENN RANCH, LLC, a Texas Limited Liability
   Company (“DEBTOR”), and Larry Wright, a Texas Individual (“Lender”). DEBTOR and
   Lender may hereinafter be referred to – from time to time – as the Parties collectively or as
   the Party individually.

   In consideration of the mutual covenants, agreements, representations contained herein, and
   such other good and valuable consideration, the receipt and sufficiency of which are hereby
   confessed and acknowledged, the Parties hereto agree as follows:

      I.      Revolving Credit.
              a. Credit and Source of Funds.
                      i. From time to time, Lender may forward certain funds to DEBTOR
                         to be used strictly in accordance with Exhibit A to this Agreement.
                         This shall be the sole source of funds advanced by Lender under this
                         Agreement unless otherwise approved by Lender in writing. In all
                         material respects, this Agreement and its related documents shall
                         control, including the limitations contained herein regarding the
                         maximum amount that may be advanced under this Agreement.
                     ii. The total amount owed to Lender from DEBTOR under this
                         Agreement shall not exceed $75,000.00 at one time, and Lender may,
                         in its sole discretion, reject one or more requests for an advance for
                         any reason whatsoever.
                    iii. DEBTOR shall execute ordinary care to repay funds borrowed under
                         this Agreement pursuant to the Agreement.
                    iv. Provided that Lender agrees, DEBTOR may borrow, repay, prepay,
                         and/or re-borrow sums under this Agreement.
              b. Payment Terms
                      i. DEBTOR shall pay Lender a minimum of 2% of the outstanding
                         balance on the first day of each month.
                     ii. If the case is converted to chapter 7 or otherwise liquidated, all
                         outstanding funds shall be treated as an unsecured claim in
                         DEBTOR’S bankruptcy case.
                    iii. If the case is dismissed, all funds outstanding shall become due.
                    iv. To the extent outstanding funds are not repaid prior to plan
                         confirmation, DEBTOR shall have all outstanding funds treated in
                         the same class as the general unsecured class in DEBTOR’S
                         bankruptcy.
                     v. Notwithstanding anything to the contrary all outstanding funds shall
                         be due and payable 24 months from execution of this Agreement.
              c. Use of Borrowed Sums.
                      i. DEBTOR must use sums borrowed under this Agreement solely in
                         accordance with Exhibit A.
                     ii. DEBTOR may not re-lend or otherwise distribute funds borrowed
                         under this Agreement without the express written consent of Lender.
              d. Record Requests.
                                    Revolving Line of Credit Agreement
                                               Page 1 of 4
                                           CONFIDENTIAL
20-50805-rbk Doc#4-2 Filed 04/27/20 Entered 04/27/20 11:45:34 Exhibit Line of Credit
                                    Pg 2 of 4

                    i. Upon Lender’s request for the same, DEBTOR agrees to provide
                       Lender with copies of invoices, canceled checks, or other
                       documentary evidence demonstrating DEBTOR’s use of funds
                       borrowed under this Agreement and compliance with Section I(c).
                   ii. Upon Lender’s request for the same, DEBTOR agrees to provide
                       Lender with reports and copies of invoices or other business records
                       pertaining to a proposed advance including but not limited to
                       proposed usages and a cost benefit analysis.
             e. Conditions to Advances.
                    i. Lender may advance funds under this Agreement subject to
                       DEBTOR’s satisfaction of the following conditions:
                           1. On the day that an advance is requested, but for the provision
                               of notice or the passage of time thereafter, DEBTOR shall
                               not have committed any act of default under or otherwise be
                               in default of this Agreement;
                           2. On the day that an advance is requested, DEBTOR’s
                               representations and warranties in this Agreement shall remain
                               true;
                           3. DEBTOR shall have provided Lender with any information
                               or documents previously requested by or due to Lender; and
                           4. At Lender’s sole discretion and opinion, no material adverse
                               change shall have occurred in DEBTOR’s business
                               operations generally.
      II.    Termination and Remedies.
             a. Default.
                    i. DEBTOR shall be in default of this Agreement if any of the
                       following occurs and continues:
                           1. DEBTOR fails to pay any payment herein when due;
                           2. DEBTOR fails to perform any of its other, non-payment
                               obligations under this Agreement within three (3) days after
                               receiving notice of such failure;
             b. Remedies; Security.
                    i. Upon DEBTOR’s default under this Agreement:
                           1. Lender may terminate its commitment to advance funds
                               under this Agreement;
                           2. Lender may pursue all other remedies available at law or in
                               equity; and
                           3. Interest shall accrue on outstanding default balances at 6%.

      III.   Miscellaneous.
             a. Binding Effect.
                     i. Except as otherwise provided in this Agreement, every covenant,
                        term, and provision of the Agreement shall be binding upon and
                        inure to the benefit of the Parties and their respective legal
                        representatives, successors, transferees and assigns.
             b. Construction.


                                  Revolving Line of Credit Agreement
                                             Page 2 of 4
                                         CONFIDENTIAL
20-50805-rbk Doc#4-2 Filed 04/27/20 Entered 04/27/20 11:45:34 Exhibit Line of Credit
                                    Pg 3 of 4

                       i. Every covenant, term, and provision of this Agreement shall be
                          construed simply according to its fair meaning and not strictly for or
                          against either Party.

              c. Entire Agreement.
                     i. This Agreement constitutes and contains the entire agreement
                        between the Parties with respect to the subject matter hereof and
                        supersedes any prior oral or written agreements.
              d. Further Actions.
                     i. Each Party hereto agrees to perform all further acts and execute,
                        acknowledge and deliver any documents that may be reasonably
                        necessary, appropriate or desirable to carry out the provisions and
                        intent of this Agreement.
              e. Legal Compliance.
                     i. The Parties hereto agree to abide by all rules and regulations and
                        other applicable laws in the course of performing the functions and
                        obligations contained herein.
              f. Governing Law.
                     i. The laws of the State of Texas shall govern the validity of this
                        Agreement, the construction of its terms, and the interpretation of
                        the rights and duties of the parties hereunder.
              g. Severability.
                     i. If one or more provisions of this Agreement are held to be
                        unenforceable under applicable law, the parties agree to renegotiate
                        such provision in good faith. In the event that the Parties cannot
                        reach a mutually agreeable and enforceable replacement for such
                        provision, then: 1) such provision shall be excluded from this
                        Agreement; 2) the balance of the Agreement shall be interpreted as if
                        such provision were so excluded; and 3) the balance of the
                        Agreement shall be enforceable in accordance with its terms.
              h. Modifications and Waivers.
                     i. No modifications or waivers of this agreement shall be valid unless
                        such modification or waiver is in writing and signed by the Parties
                        hereto.
              i. Execution in Counterpart.
                     i. This Agreement may be executed in any number of counterparts,
                        each of which shall be taken to be an original. Signatures upon
                        documents returned or transmitted by facsimile shall be treated as
                        originals.
      SIGNATURE PAGE TO THAT CERTAIN REVOLVING LINE OF CREDIT
     AGREEMENT BETWEEN KRISJENN RANCH, LLC AND LARRY WRIGHT

   IN WITNESS WHEREOF, the Parties have entered into the foregoing Revolving Line of
   Credit Agreement and have caused their signatures, or the signatures of their duly authorized
   representatives, to be set forth below on this the __________ day of
   _______________________________, 20________.


                                    Revolving Line of Credit Agreement
                                               Page 3 of 4
                                           CONFIDENTIAL
   20-50805-rbk Doc#4-2 Filed 04/27/20 Entered 04/27/20 11:45:34 Exhibit Line of Credit
                                       Pg 4 of 4

“DEBTOR”                                            DEBTOR’S address for Notice:
                                                    Ronald J. Smeberg, Muller Smeberg, PLLC
________________________________________            ________________________________________
Signature                                           To the attention of:
Larry Wright, Manager                               2010 West Kings Highway
________________________________________            ________________________________________
                                                    Street Address
                                                    San Antonio, Texas 78201
                                                    ________________________________________
                                                    City, State/Province/Territory & Zip/Post Code


“LENDER”
                                                    LENDER’S address for Notice:
________________________________________            ________________________________________
Signature (of Officer or Authorized Agent)          To the attention of:

________________________________________            ________________________________________
Printed Name & Title                                Street Address

________________________________________            ________________________________________
Name of Entity                                      City, State & Zip Code




                                     Interest Purchase Agreement
                                              Page 4 of 4
                                        CONFIDENTIAL
